DETAILED ACTION
In the Final Rejection mailed 4/11/2022:
Claims 5-6, 9, 12, and 23-25 were cancelled.
Claims 1-4, 7-8, 10-11, and 13-22 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/22/2022 has been entered.
Response to Amendment
The amendment to the claims filed 8/22/2022 has been entered:
Claims 1-2, 7, 14, and 16-19 are active.
Claims 3-6, 8-13, 15, and 20-25 are cancelled.
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Cheng is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Cheng may be considered analogous art because Cheng is directed toward launching flexible objects (12) from a launching device (10). Similarly, Stelte discloses launching flexible objects from a launching device (par. 27). Further, applicant’s invention is directed towards launching flexible objects from a launching device. Applicant’s position that Cheng cannot be analogous art solely because Cheng does not disclose that it may be used for the specific purpose of intercepting unmanned aerial vehicles is unreasonably narrow and does not properly consider the precedents that have been set for determining what is, and is not, analogous art. See MPEP § 2141.01(a). Contrary to applicant’s assertions, applicant details launching flexible CM objects from a launching device repeatedly throughout their specification. For example, par. 87 details a launcher 160, while par. 85 states “a plurality of CM objects 71 may be dropped from an interceptor UAV, fired from an interceptor UAV using an explosive charge or another ejection system, and may also be fired from the ground using a directional launcher”. As such, applicant’s invention may reasonable be considered to be directed towards launching (examiner notes that the broadest reasonable interpretation of “deploying” may reasonably constitute launching) flexible CM objects from a launcher. Further, applicant’s specification states that a latex resistance band, a common party balloon, or even pieces of polyethylene film such as a cut-up plastic bag may exhibit the planar stress forces needed for a typical UAV (par. 81).  
In response to applicant’s argument that examiner has improperly applied the Leshin case law in the reasoning for obviousness in the combination of Stelte and Cheng because its intended use for intertwining with rotating propellers of a UAV was not previously disclosed as the intended use of rubber, the examiner notes that this interpretation is, again, overly narrow. What is not taught by Stelte is that the unattached pieces of flexible material are capable of elastically elongating by 250%. Cheng, comparatively, discloses the use of a material that is capable of elastically elongating by 250%. Therefore, the intended is the ability of the unattached pieces of flexible material to elastically elongate by 250%. Whether the material is used for the specific additional intended use of intertwining with rotating propellers of a UAV is irrelevant because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Objections
Claim 19 is objected to because of the following informalities: The word “that” in line 2 should instead say “than”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 7, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “one or more CM objects” (line 9), “two rotating propellers” (line 10), and “a rotating propeller” (line 10). There is insufficient antecedent basis for these limitations in the claim. A plurality of CM objects was already claimed, thus rendering unclear whether “one or more CM objects” refers to the previously claimed plurality of CM objects or to different CM objects. Additionally, one or more propellers was already claimed, thus rendering unclear whether “two rotating propellers” and “a rotating propeller” refer to the previously claimed one or more propellers or to different propellers. 
Regarding claim 7, the limitation “a shape of a ribbon” (lines 1-2) is unclear as claimed. What does and what does not constitute “a shape of a ribbon”? Clarification is required.
Claims 2, 14, and 16-19 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stelte (EP 3109586), herein ‘Stelte’, and further in view of Cheng (DE 60011745 T2), herein ‘Cheng’.
Regarding claim 1, Stelte discloses a method for intercepting an unmanned aerial vehicle (UAV) (par. 6) comprising:
detecting a target UAV entering a surveillance airspace (par. 27); and 
deploying a plurality of countermeasure (CM) objects (threads 4; par. 9) into a projected path of the target UAV (par. 27); 
wherein the CM objects are configured to interfere with operation of one or more propellers of the target UAV so as to disrupt the lift or thrust of the target UAV (par. 10, 27); and
wherein the plurality of CM objects comprise unattached elongated pieces of flexible material having a length greater than 10 centimeters (par. 10, 13, 15, 16).
Stelte discloses wherein the plurality of CM objects comprise unattached elongated pieces of flexible material (par. 10, 13, 15, 16), but does not expressly teach wherein the unattached pieces of flexible material are capable of elastically elongating by 250%.
Cheng teaches a device (10) for launching a plurality of objects (12) into the air, wherein the objects may include scraps of paper and rubber (par. 31). The examiner notes that a wide variety of rubber materials are known to be capable of elastically elongating by 250% (see, e.g., the section on rubbers in the elastomeric materials document from The Gund Company, provided by applicant on 1/6/2022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the unattached pieces of flexible material of Stelte to comprise rubber as taught by Cheng since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for its intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Stelte discloses wherein one or more of the plurality of CM objects comprise unattached elongated pieces of flexible material (par. 10, 13, 15, 16) such that when between two rotating propellers or when between a rotating propeller and another structural feature of the target UAV, the CM objects disrupt the lift or thrust of the target UAV (par. 10, 13, 15, 27), but does not expressly teach wherein the one or more of the plurality of CM objects stretches by 10% or more when between two rotating propellers of the one or more propellers of the target UAV or when between a rotating propeller of the one or more propellers of the target UAV and another structural feature of the target UAV so as to disrupt the lift or thrust of the target UAV.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for one or more of the plurality of CM objects of Stelte to stretch by 10% or more when between two rotating propellers of the one or more propellers of the target UAV or when between a rotating propeller of the one or more propellers of the target UAV and another structural feature of the target UAV, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, the modified Stelte discloses wherein the deploying comprises releasing the plurality of CM objects into the air at a target location to form a cloud (par. 10, 19, 26). 
Regarding claim 7, the modified Stelte discloses wherein the unattached pieces have a shape of a ribbon (par. 9, par. 16).
Regarding claim 16, the modified Stelte discloses wherein the unattached pieces comprise pieces of a film or a sheet each having a surface area (par. 9, 13, 15, 16, 27) so as to at least partially block airflow to the one or more propellers of the target UAV when ensnared in a protective cage thereof (par. 10, 13, 27), but does not expressly teach wherein the surface area is at least 20% of an air intake area of one of the one or more propellers of the target UAV.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the surface area of the pieces of flexible material of the modified Stelte to be at least 20% or the air intake area of one of the one or more propellers of the target UAV, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, the modified Stelte discloses wherein the deploying comprises forming the cloud of the CM objects occupying an aerial volume with a minimum linear dimension of at least 1.5 meters (par. 16).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stelte (EP 3109586) in view of Cheng (DE 60011745 T2) as applied to claim 7 above, and further in view of Rieger (US 5814753), herein ‘Rieger’.
Regarding claim 14, the modified Stelte discloses wherein the unattached pieces are configured to be ensnared by the one or more propellers of the target UAV (par. 10, 27), but does not expressly teach wherein the unattached pieces comprise corrugated edges.
Rieger teaches a device (title) for the nonlethal combating of aircraft of all types and sizes (col. 2 lines 45-47) comprising a transportation means (10) for delivering a plurality of unattached flexible CM objects (20) which can be produced in a variety of ways as to their shape, design, and size (col. 3 lines 10-11), wherein the CM objects are “preferably stretched out long, but also ring-shaped, chain-shaped, with or without barbs, projections, or striking surfaces, etc.” (col. 3 lines 51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the unattached pieces of the modified Stelte to comprise corrugated edges as taught by Rieger in order to generate interferences in the air current, thus causing vibrations, increases in resistance, and lift losses (Rieger; col. 2 lines 56-65).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stelte (EP 3109586) in view of Cheng (DE 60011745 T2) as applied to claim 1 above, and further in view of Wypyszynski et al. (US 10689109), herein ‘Wypyszynski’.
Regarding claims 18-19, the modified Stelte does not expressly teach wherein at least one of the CM objects comprises a piece of a first flexible material attached to a piece of a second flexible material, wherein the second flexible material provides a greater traction with the one or more propellers than the first flexible material, and wherein one of the first and second flexible material is characterized by a greater elasticity than the other of the first and second flexible material. 
Wypyszynski teaches an interceptor (100) for countering UAVs (col. 1 lines 14-16), the interceptor comprising an effector (101) composed of materials such as Kevlar, natural fibers, synthetic fibers, plastic, metals, and composities (col. 9 lines 1-5) and which may be flexible (col. 9 lines 5-6), and a plurality of tethers (502) made of materials similar to that of the effector (col. 10 lines 52-53), wherein elastic materials may also be used in combination with the tethers (col. 11 lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of CM objects of the modified Stelte to comprise first and second flexible materials as taught by Wypyszynski in order to help dampen the shock created by the interception (Wypyszynski; col. 11 lines 38-39).
Conclusion
Claims 1-2, 7, 14, and 16-19 are rejected. Claims 3-6, 8-13, 15, and 20-25 are cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641